     Case 4:18-cr-00223-RCC-BPV Document 169 Filed 02/08/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                       CR-18-00223-TUC-RCC (BPV)
10                  Plaintiff,                        ORDER
11    v.
12    Scott Daniel Warren,
13                  Defendant.
14
15
16          The Court has reviewed the disclosure made by the Government and previously
17    ruled on by Magistrate Judge Bernardo P. Velasco;
18          The Court finding the redactions were properly made and it has been properly
19    disclosed, IT IS ORDERED the Motion to Reconsider Magistrate’s Denial of Motion to
20    Compel and to Withdraw Referral Due to Improper Ex Parte Communications (Doc. 145)
21    filed by the defendant is DENIED.
22          The Motion for Sanctions Due to Serious Ethical Violations (Doc. 160) filed by the
23    defendant is DENIED.
24          The Motion to Reconsider Order Denying Motion to Dismiss Under the Religious
25    Freedom Restoration Act (Doc. 129) filed by the defendant is DENIED.
26          Dated this 8th day of February, 2019.
27
28
